Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 1 of 6




              EXHIBIT LL
                   Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 2 of 6




   Reopening
   New York
                                                            These guidelines apply to all restaurants and food services establishments, including food trucks and other food
Food Services Guidelines for Employers                      concessions. In regions that are in Phase 1, or have not yet reached Phase 2, such establishments may only operate
                                                            by take-out and delivery. In regions that have reached Phase 2, such establishments may open outdoor spaces with
and Employees                                               seating for customers, in accordance with “Interim COVID-19 Guidance for Outdoor and Take-Out/Delivery Food
                                                            Services.” In regions that have reached Phase 3, such establishments may open indoor spaces with seating for
                                                            customers, in accordance with the guidelines below/in “Interim COVID-19 Guidance for Food Services.” Please see
                                                            the aforementioned guidance for the definition of “outdoor space.”

                                                            During the COVID-19 public health emergency, all operators of food service sites should stay up to date with any
                                                            changes to state and federal requirements related to such establishments and incorporate those changes into their
                                                            operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                            regulations, and standards.


                         Mandatory                                                          Recommended Best Practices
      Physical               Pursuant to the Cluster Action Initiative, effective                   Ensure a distance of at least 6 ft. is maintained among
                             November 11, 2020, in any yellow zone in Erie, Monroe,                 workers at all times, unless the core activity requires a
      Distancing             or Onondaga Counties, in addition to any other                         shorter distance. (e.g. cooking, cleaning, clearing tables).
                             mitigation measures required, any restaurant or tavern
                             must close by 12 midnight (12:00 am local time), and all               Prohibit the use of small spaces (e.g. freezers, storage
                             service must cease at such time. The establishment                     rooms) by more than one individual at time.
                             cannot reopen or resume service until 5:00 am.
                             Executive Order 202.68 also sets forth additional                      Modify the use and/or restrict the number of work
                             restrictions that food services establishments must                    stations/employee seating areas to maintain 6 ft.
                             adhere to in order to operate.                                         distance in all directions.

                             Limit indoor capacity to no more than 50% of maximum                   Designate discrete work zones for services, where
                             occupancy, exclusive of employees.                                     possible. Servers should serve specific zones in the
                                                                                                    restaurant to minimize overlap.
                             Limit outdoor capacity to the number of tables that can
                             be safely and appropriately arranged, such that each                   Ensure kitchen staff are dedicated to one station
                             table is a minimum of 6 ft. away from another.                         throughout their entire shift. (e.g. salad or grill or
                                                                                                    desserts), to the extent possible.
                             All indoor and outdoor tables with seating for
                             customers must be separated by a minimum of 6 ft. in                   Encourage kitchen staff to place items on the counter for
                             all directions. Wherever distancing is not feasible                    the next person to pick up, rather than passing items
                             between tables, physical barriers must be enacted                      from hands to hands.
                             between such tables. Barriers must be at least 5 ft. in
                             height and not block emergency and/or fire exits.                      Reduce bi-directional foot traffic by using tape or signs
                                                                                                    with arrows in narrow aisles, hallways, or spaces.
                             Regardless of physical distance, employees must wear
                             an acceptable face covering at all times.                              Encourage customers to wait in their car or outside until
                                                                                                    food is ready to be picked up/they’re ready to be seated.
                             Patrons must wear face coverings at all times, except
                             while seated; provided that the patron is over the age                 Encourage customers to place orders online or by phone.
                             of 2 and able to medically tolerate such covering.
                                                                                                    Allow for contactless order, payment, delivery, and pick-
                             Individuals seated at the same table must be members                   up, where possible.
                             of the same party (but may be from different
                             households), with a maximum of 10 people per table.                    Allow customers that will be seated to order food prior to
                             • If located in a cluster action zone pursuant to                      arrival, and encourage customer reservations for seating.
                                  Executive Order 202.68, tables are limited to 4
                                  individuals per party.                                            Ensure a one-at-a-time process for vendors, in which one
                                                                                                    vendor delivers a product at a time, employees clean and
                             Seating in bar areas and communal tables are only                      disinfect high touch surfaces, and the next vendor can
                             permitted if at least 6 ft. can be maintained between                  comes on the premises.
                             parties.




                         STAY HOME.                       STOP THE SPREAD.                             SAVE LIVES.
                  Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 3 of 6




   Reopening
   New York
                                                             These guidelines apply to all restaurants and food services establishments, including food trucks and other food
Food Services Guidelines for Employers                       concessions. In regions that are in Phase 1, or have not yet reached Phase 2, such establishments may only operate
                                                             by take-out and delivery. In regions that have reached Phase 2, such establishments may open outdoor spaces with
and Employees                                                seating for customers, in accordance with “Interim COVID-19 Guidance for Outdoor and Take-Out/Delivery Food
                                                             Services.” In regions that have reached Phase 3, such establishments may open indoor spaces with seating for
                                                             customers, in accordance with the guidelines below/in “Interim COVID-19 Guidance for Food Services.” Please see
                                                             the aforementioned guidance for the definition of “outdoor space.”

                                                             During the COVID-19 public health emergency, all operators of food service sites should stay up to date with any
                                                             changes to state and federal requirements related to such establishments and incorporate those changes into their
                                                             operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                             regulations, and standards.


                          Mandatory                                                          Recommended Best Practices
    Physical Distancing      Clearly signal 6 ft. spacing in any lines for customers
                             waiting to order, pick-up food, be seated, or use the
    (Cont’d)                 restroom, as well as in any pick-up or payment location.

                             Designate entrances/exits for customers and separate
                             entrances/exits for employees, where possible.

                             Limit in-person employee gatherings (e.g. staff
                             meetings) to the greatest extent possible.

                             Establish designated areas for vendor pickups and/or
                             deliveries, limiting contact to the extent possible.

    Protective               Provide workers with an acceptable face covering at no-                 Require customers to wear face coverings when not
                             cost to the employee and have an adequate supply of                     seated at a table (e.g. when waiting for pickup, placing
    Equipment                coverings in case of need for replacement.                              order at counter/window, walking to/from table, walking
                                                                                                     to/from restroom).
                             Acceptable face coverings include but are not limited to
                             cloth (e.g. homemade sewn, quick cut, bandana),                         Encourage, but don’t require, customers to wear face
                             surgical masks, and face shields.                                       coverings when seated at a table and not eating and/or
                                                                                                     drinking.
                             Ensure all staff wear face coverings at all times and that
                             they practice hand hygiene and use bare hand barriers                   In food trucks and concessions where there are not
                             consistent with state and local sanitary codes.                         running water stations, employees should wear gloves or
                                                                                                     regularly use hand sanitizer and continue to comply with
                             •   If employees wear gloves during non-food                            federal, state, and local food handling and hygiene
                                 preparation activities, ensure they replace gloves                  requirements.
                                 frequently, and encourage them to change gloves
                                 when switching tasks (e.g. serving customers to pre-
                                 rolling silverware).

                             •   If employees do not wear gloves, ensure they
                                 frequently wash their hands with soap/water.

                             Clean, replace, and prohibit sharing of face coverings.
                             Consult the CDC guidance for additional information on
                             cloth face coverings and other types of personal
                             protective equipment (PPE), as well as instructions on
                             use and cleaning.

                             Train employees on how to don, doff, clean (as
                             applicable), and discard PPE .




                          STAY HOME.                      STOP THE SPREAD.                              SAVE LIVES.
                 Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 4 of 6




   Reopening
   New York
                                                           These guidelines apply to all restaurants and food services establishments, including food trucks and other food
Food Services Guidelines for Employers                     concessions. In regions that are in Phase 1, or have not yet reached Phase 2, such establishments may only operate
                                                           by take-out and delivery. In regions that have reached Phase 2, such establishments may open outdoor spaces with
and Employees                                              seating for customers, in accordance with “Interim COVID-19 Guidance for Outdoor and Take-Out/Delivery Food
                                                           Services.” In regions that have reached Phase 3, such establishments may open indoor spaces with seating for
                                                           customers, in accordance with the guidelines below/in “Interim COVID-19 Guidance for Food Services.” Please see
                                                           the aforementioned guidance for the definition of “outdoor space.”

                                                           During the COVID-19 public health emergency, all operators of food service sites should stay up to date with any
                                                           changes to state and federal requirements related to such establishments and incorporate those changes into their
                                                           operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                           regulations, and standards.


                         Mandatory                                                         Recommended Best Practices
    Protective              Limit the sharing of objects (e.g. kitchen tools, pens,
                            pads), as well as the touching of shared surfaces (e.g.
    Equipment (Cont’d)      doorknobs, keypads, touch screens); or, require workers
                            to wear gloves when in contact with shared objects or
                            frequently touched surfaces; or, require workers to
                            perform hand hygiene before and after contact.

                            Ensure that employees who are bussing tables wash
                            their hands with soap/water and, if they wear gloves,
                            replace the gloves before and after cleaning and
                            disinfecting tables.

    Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection                          Discourage food preparation employees from changing/
                            requirements from the Centers for Disease Control and                  entering each other’s work stations during shifts, unless
    and Disinfection        Prevention (CDC) and Department of Health (DOH) and                    they are appropriately cleaned/disinfected.
                            maintain logs that document date, time, and scope of
                            cleaning.                                                              Provide guests with a single-use, paper, disposable
                                                                                                   menus and/or display menus on white boards/chalk
                            Provide and maintain hand hygiene stations including                   boards/televisions/projectors.
                            handwashing with soap, running warm water, and
                            disposable paper towels, as well as an alcohol-based                   Encourage customers to view menus online (e.g. on their
                            hand sanitizer containing 60% or more alcohol for areas                own smartphone or electronic device), where possible.
                            where handwashing is not available or practical.
                                                                                                   Make hand sanitizer available throughout high-tough
                            Provide and encourage employees to use cleaning and                    areas (e.g. outside restrooms), and place it in convenient
                            disinfection supplies for shared surfaces for use before               locations, such as at entrances, exits, and cashiers. Install
                            and after use of these surfaces, followed by hand                      touch-free hand sanitizer, where possible.
                            hygiene.

                            Regularly clean and disinfect the establishment and
                            more frequently clean and disinfect high risk areas used
                            by many individuals and for frequently touched surfaces
                            (e.g. restrooms). Cleaning and disinfection must be
                            rigorous and ongoing and should occur at least after
                            each shift, daily, or more frequently if needed.

                            Ensure that equipment is regularly cleaned and
                            disinfected using registered disinfectants, including at
                            least as often as employees change workstations. Refer
                            Department of Environmental Conservation (DEC)
                            products identified by the Environmental Protection
                            Agency (EPA) as effective against COVID-19.




                         STAY HOME.                      STOP THE SPREAD.                             SAVE LIVES.
                 Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 5 of 6




   Reopening
   New York
                                                            These guidelines apply to all restaurants and food services establishments, including food trucks and other food
Food Services Guidelines for Employers                      concessions. In regions that are in Phase 1, or have not yet reached Phase 2, such establishments may only operate
                                                            by take-out and delivery. In regions that have reached Phase 2, such establishments may open outdoor spaces with
and Employees                                               seating for customers, in accordance with “Interim COVID-19 Guidance for Outdoor and Take-Out/Delivery Food
                                                            Services.” In regions that have reached Phase 3, such establishments may open indoor spaces with seating for
                                                            customers, in accordance with the guidelines below/in “Interim COVID-19 Guidance for Food Services.” Please see
                                                            the aforementioned guidance for the definition of “outdoor space.”

                                                            During the COVID-19 public health emergency, all operators of food service sites should stay up to date with any
                                                            changes to state and federal requirements related to such establishments and incorporate those changes into their
                                                            operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                            regulations, and standards.


                         Mandatory                                                          Recommended Best Practices
    Hygiene, Cleaning,      Before returning to work, complete pre-return checks
                            and assessments of kitchen systems to ensure a healthy
    and Disinfection        and safe environment.
    (Cont'd)                Minimize sharing of kitchen equipment between staff
                            (e.g. knives, pots, rags/towels), where possible.

                            Do not provide customers with devices (e.g. buzzers) to
                            provide alerts to customers that seating or an order is
                            available, unless such devices are thoroughly cleaned
                            and disinfected between each use.

                            Provide cleaning and disinfection of exposed areas in
                            the event of an individual is confirmed to have COVID-
                            19, with such cleaning and disinfection to include, at a
                            minimum, all heavy transit areas and high-touch
                            surfaces .

                            For take-out/delivery:

                            •   Provide hand hygiene stations for customers
                                waiting for food and/or drinks.

                            •   Ensure staff wash hands with soap/water or use
                                hand sanitizer; if staff use gloves, regularly replace
                                them.

                            •   If pick-up/delivery is indoors, ensure
                                windows/doors are opened to allow for ventilation.

                            Ensure all condiments provided directly to customers
                            are in single-use disposable containers or reusable
                            containers that are regularly cleaned/disinfected.

                            If non-disposable menus are used, clean and disinfect
                            the menus between each party’s use.

                            Use pre-packaged silverware or pre-rolled silverware.
                            Silverware must be pre-rolled while wearing masks and
                            gloves.




                         STAY HOME.                       STOP THE SPREAD.                             SAVE LIVES.
                Case 1:21-cv-00165-DLC Document 29-38 Filed 02/23/21 Page 6 of 6




   Reopening
   New York
                                                         These guidelines apply to all restaurants and food services establishments, including food trucks and other food
Food Services Guidelines for Employers                   concessions. In regions that are in Phase 1, or have not yet reached Phase 2, such establishments may only operate
                                                         by take-out and delivery. In regions that have reached Phase 2, such establishments may open outdoor spaces with
and Employees                                            seating for customers, in accordance with “Interim COVID-19 Guidance for Outdoor and Take-Out/Delivery Food
                                                         Services.” In regions that have reached Phase 3, such establishments may open indoor spaces with seating for
                                                         customers, in accordance with the guidelines below/in “Interim COVID-19 Guidance for Food Services.” Please see
                                                         the aforementioned guidance for the definition of “outdoor space.”

                                                         During the COVID-19 public health emergency, all operators of food service sites should stay up to date with any
                                                         changes to state and federal requirements related to such establishments and incorporate those changes into their
                                                         operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                         regulations, and standards.


                      Mandatory                                                          Recommended Best Practices
    Communication         Affirm you have reviewed and understand the state-                     Use audio announcements, text messages or notices on
                          issued industry guidelines, and that you will implement                screens to communicate with customers awaiting an
                          them.                                                                  order/seating.

                          Post signage to remind employees and patrons to                        Establish a communications plan for employees, vendors,
                          adhere to proper hygiene, social distancing rules,                     and customers that includes a consistent means to
                          appropriate use of PPE, and cleaning and disinfection                  provide updated information.
                          protocols.

                          Immediately notify the state and local health
                          department if a worker was in close contact with others
                          and tests positive for COVID-19.

                          Cooperate with contact tracing efforts, including
                          notification of potential contacts in the workplace,
                          while maintaining confidentiality required by state and
                          federal law and regulations.

                          Conspicuously post completed safety plans on site.

    Screening             Implement mandatory daily health screening practices                   Prevent employees from intermingling in close or
                          (e.g. questionnaire, temperature check) of their                       proximate contact with each other prior to completion of
                          employees and, where practicable, vendors, but such                    the screening (e.g. perform screening remotely).
                          screening shall not be mandated for customers and
                          delivery personnel.                                                    Screeners should be trained by employer-identified
                                                                                                 individuals familiar with CDC, DOH, and OSHA protocols
                          At a minimum, screening must determine whether the                     and wear appropriate PPE.
                          employee or vendor has had: 1) COVID-19 symptoms in
                          past 14 days, (2) positive COVID-19 test in past 14 days,              Maintain a log of every person, including workers and
                          and/or (3) close contact with confirmed or suspected                   vendors, who may have close or proximate contact with
                          COVID-19 case in past 14 days.                                         other individuals at the work site or area, such that all
                                                                                                 contacts may be identified, traced and notified in the
                          Designate a point-of-contact as the party for individuals              event an employee is diagnosed with COVID-19;
                          to inform if they later are experiencing COVID-19-                     excluding customers and deliveries performed with
                          related symptoms, as noted in the questionnaire.                       appropriate PPE or through contactless means.

                                                                                                 Provide option for, but do not require, customers to
                                                                                                 provide contact information so they can be logged and
                                                                                                 contacted for contact tracing.

                                                                                                 Refer to DOH guidance regarding protocols and policies
                                                                                                 for employees seeking to return to work after a
                                                                                                 suspected or confirmed case of COVID-19 or after the
                                                                                                 employee had close or proximate contact with a person
                                                                                                 with COVID-19.


                      STAY HOME.                       STOP THE SPREAD.                             SAVE LIVES.
